Citation Nr: 1444131	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-29 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include coronary artery disease (CAD) and a heart murmur, to include as secondary to radiation exposure.

2.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the Veteran's claim for service connection for a lung disorder was initially claimed secondary to mustard gas exposure.  The Veteran indicated that he wished to withdraw that claim in March 2008 and April 2008; however, stated that he wanted to continue the appeal for service connection for a lung disorder secondary to spinal meningitis.  

In November 2010, the Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing held at the RO.  

In February 2011, the Board remanded the case to the RO for further development.  It has been returned to the Board for appellate review.

The appeal previously included a claim of entitlement to service connection for the residuals of spinal meningitis, to include headaches.  However, in a May 2012 rating decision, the Appeals Management Center (AMC) granted service connection for chronic mixed headaches and assigned an evaluation of 30 percent, effective from August 15, 2007.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to that claim, and it is no longer on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

The Virtual VA paperless claims processing system contains documents that are either irrelevant to the issues on appeal or duplicative of the evidence already contained in the paper claims file.  The Veterans Benefits Management System (VBMS) does not contain any documents.



FINDINGS OF FACT

1.  A heart disorder did not manifest in service and has not been shown to be causally or etiologically related to service, nor is it caused or aggravated by any service-connected disability.

2.  A respiratory disorder did not manifest in service and has not been shown to be causally or etiologically related to service, nor is it caused or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  A respiratory disorder was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with notice in June 2007, pertaining to the service connection claim for a heart disorder, and in September 2007 and November 2007, pertaining to both service connection claims.  The letters were sent prior to the initial decision on the claims in March 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.   

Moreover, the letters informed the Veteran of the information and evidence needed to substantiate his claims for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letters also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess, 19 Vet. App. at 490-491. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein. 

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA heart and respiratory examination in March 2011, in accordance with the February 2011 remand directives.  There has been no allegation that the examination was inadequate.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate to decide the case because, as shown below, the examiner provided the findings requested in the February 2011 remand directives.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Additionally, as previously noted, the Veteran was provided the opportunity to testify at a hearing before the undersigned Veterans Law Judge in November 2010.  The undersigned Veterans Law Judge clearly set forth the issues to be discussed, and the hearing focused on the elements necessary to substantiate the claims.  Questions were asked regarding the Veteran's symptoms in service and the progression of the disorders since service.  The undersigned Veterans Law Judge acknowledged that it was the Veteran's contention that that his heart and respiratory disorders were caused or aggravated by spinal meningitis that he was exposed to and reportedly contracted during service.  For these reasons, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC) and supplement statements of the case (SSOCs), which informed them of the laws and regulations relevant to the Veteran's claims.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  The Board notes that 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes arteriosclerosis and bronchiectasis.  See 38 C.F.R. § 3.309(a).  

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a heart or lung disorder.

Private and VA treatment notes show that the Veteran has current heart and lung disorders.  For example, the March 2011 VA examiner diagnosed the Veteran with CAD, status-post coronary artery bypass graft, and pulmonary embolism and infarction.  Thus, the remaining question is whether these current diagnoses are related to service.

The Veteran has contended that his current heart and lung disorders are related to a February 1966 hospitalization during service.  Specifically, he has asserted that he was exposed to and contracted spinal meningitis and his current heart and lung disorders are related to this disease.  In addition, in his February 2007 claim for service connection for a heart disorder, he reported that he was exposed to radiation from guarding nuclear artillery.

In support of the Veteran's contention, in July 2007, the Veteran's wife submitted a list of archived newspaper articles dated in February 1966 that documented an outbreak of spinal meningitis at Fort Knox.  There were no specific references to the Veteran in the list of newspaper articles.  

While the service treatment records do show that the Veteran was hospitalized from February 1966 to March 1966 at Ireland Army Hospital, the records indicate that he was hospitalized for pneumonia of the left lower lobe.  A March 1966 discharge summary indicated that the Veteran made a "satisfactory recovery" and his chest was "clear to physical examination by his 14th day of hospitalization."  A follow-up chest x-ray, dated in February 1966 and performed prior to his discharge, was normal.  There are no indications that he was treated for or diagnosed with spinal meningitis during that time.  

The absence of any notations regarding meningitis at the time the Veteran was hospitalized or thereafter casts doubt on the Veteran's contention that he contracted spinal meningitis during the February 1966 hospitalization.  See AZ v. Shinseki, No.2012-7046, 2013, WL 5420978 (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Kahana v. Shinseki, 24 Vet. App. 428 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that 'the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded'); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Thus, to the extent that there are contemporaneous medical records that would have recorded spinal meningitis had symptoms been observed, then the Board may consider those records as tending to contradict the Veteran's assertions.

With respect to the Veteran's statements that he was exposed to spinal meningitis during service, the Board notes that he is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Id. at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to describe his exposure to spinal meningitis during his February 1966 hospitalization.  However, neither his statements, nor his wife's statements, have not been consistent throughout the appeal and his allegations that he actually contracted spinal meningitis during the hospitalization are inconsistent with the contemporaneous record.  

Initially, the Veteran reported that he was only exposed to spinal meningitis during the February 1966 hospitalization.  Specifically, in a February 2007 statement, the Veteran stated that while he in basic training, "a lot of soldiers came down with spinal meningitis (some died)!"  In a June 2007 statement, the Veteran indicated that he was exposed to spinal meningitis from other patients at Ireland Army Hospital at Fort Knox.  During July 2007 VA mental health treatment, the Veteran stated that he was hospitalized during basic training with another soldier who had contracted spinal meningitis.

In a July 2007 statement, the Veteran's wife first indicated that the Veteran might have contracted spinal meningitis during the February 1966 hospitalization at Ireland Army Hospital.  She stated that he was "very sick," the doctors diagnosed him with pneumonia, and he was quarantined with other soldiers who had spinal meningitis.  She questioned, "[W]hy would the service have him with them and risk his life if he did not have [s]pinal [m]eningitis[?]"  

Beginning in October 2007, the Veteran began reporting that he had contracted spinal meningitis during service whereas, prior to this assertion, he merely reported that he was hospitalized and quarantined with soldiers who had contracted the disease and he was, therefore, exposed to the disease.  For example, in October 2007, December 2007, and February 2008 Vet Center treatment notes, the Veteran explicitly reported that he was quarantined after he contracted spinal meningitis during basic training.  He stated that he had meningitis, then he was subsequently diagnosed with pneumonia and a rheumatic heart disorder.  Likewise, in a November 2007 statement, the Veteran's wife asserted that he was not just exposed to spinal meningitis, but he had contracted spinal meningitis while hospitalized in February 1966.  In July 2008 and January 2009 statements, the Veteran stated that he should have been medically discharged when he had meningitis in 1966 and he contended that his health had continued to worsen since he contracted meningitis during service.  Further, during the November 2010 hearing, the Veteran testified that he was hospitalized for between two and two and one-half weeks in the meningitis ward during basic training.  He stated that the physicians told him that the reason he was hospitalized was because he had spinal meningitis, but he was instructed to "keep quiet about it."

In addition, during a March 2008 VA posttraumatic stress disorder (PTSD) examination and during the November 2010 hearing, the Veteran reported that he was supposed to report to Vietnam, but he had contracted spinal meningitis during basic training.  However, previously, in January 2007 and November 2007 statements, he indicated that he was diagnosed with a heart murmur during the February 1966 hospitalization and he was "recycled over to a different unit that went to Germany" rather than Vietnam.  Similarly, in previous VA mental health treatment notes, including notes dated in July 2007 and November 2007, he related that he was sent to Germany instead of Vietnam due to a heart murmur.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  For the foregoing reasons, the Board finds that the Veteran's assertions that he contracted spinal meningitis are not credible. 

In addition, in May 2008, the Veteran contended that VA had conceded that he had contracted meningitis during service in a March 2008 rating decision.  The Board notes that this is not the case.  In fact, VA confirmed that the Veteran was hospitalized in February 1966 at Ireland Army Hospital with other soldiers in a meningitis ward.  There is no indication that VA found the Veteran had contracted spinal meningitis during the hospitalization.

The Board also notes that the Veteran's wife had previously submitted an internet article in July 2007 that listed long-term complications of bacterial meningitis which included heart problems.  The article also stated, "These usually occur in newborns and young children."  While the Board has reviewed this internet article, no medical professional has reviewed this evidence and specifically discussed the article in relation to this particular case.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.").  Moreover, the Board has determined that the evidence does not show that the Veteran had contracted spinal meningitis in service.  As such, the Board affords limited, if any, probative value to this argument on the question of etiology.

In the November 2007 correspondence, the Veteran's wife reported that, following an August 1997 coronary artery bypass, the Veteran's private physician noted evidence of severe pericarditis, which she contended was a long-term effect of spinal meningitis.  She also stated that the private surgeon told her that the pericarditis was from a "severe case of some kind of major infection from years prior."  She related, "[T]he only severe anything [the Veteran] ever had was while at F[or]t Knox with spinal meningitis which the Army call[ed] pneumonia."

In a December 2007 statement, the Veteran reported that after he had heart surgery, the private surgeon asked if he had a really bad viral or other type of infection years ago.  He related that he denied any previous infections because he forgot about the 1966 hospitalization at Fort Knox where he was quarantined with others who had meningitis.  He indicated that the pericarditis and hard casing that built up around his heart prior to surgery for years and years were connected to his illness and hospitalization during basic training.

As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service of spinal meningitis during service.  In addition, his July 1967 separation examination showed normal chest, lung, and heart examinations, and the examining medical officer did not include any indication that the Veteran had contracted spinal meningitis during service.  During the November 2010 hearing, the Veteran testified that he did not note a history of any infections, including meningitis, on his separation report of medical history because he did not want to undergo any further examinations and he wanted to get home.  The Board finds that this argument lacks merit due to the lack of contemporaneous medical evidence within the service treatment notes.  The service treatment notes clearly indicate that the Veteran was hospitalized for pneumonia from February 1966 to March 1966, and there is no indication that he was treated for spinal meningitis during that hospitalization.

The Board finds that evidence does not show that the Veteran had spinal meningitis during service; therefore, the internet article and the statements purporting that the Veteran's current heart and respiratory disorders were caused by his reported spinal meningitis are of limited, if any, probative value.

With respect to the Veteran's contention that his current heart disorder was caused by radiation exposure from guarding nuclear artillery during service, the Board notes that there is no objective evidence of radiation exposure.  Besides the Veteran's February 2007 claim, the only other evidence suggesting that the Veteran may have had radiation exposure was a buddy statement dated in December 2007.  In that statement, another soldier indicated that he was stationed with the Veteran in  Bambery, Germany, and they were assigned to guard duty around secret weapons vehicles with large signs on them that stated, "DANGER RADIATION."  There is no indication within the claims file that the Veteran was exposed to radiation or that it led to his current heart disorder.

In this case, the Veteran's testimony indicating that he has current heart and lung disorders that developed years later as a result of earlier in-service meningitis and/or radiation exposure is testimony as to an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay testimony is competent to establish the presence of varicose veins); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

Nevertheless, even assuming that the Veteran is competent to opine on these medical matters, the Board finds that the specific, reasoned opinion of the March 2011 VA examiner is of greater probative weight than the Veteran's more general lay assertions.  In the March 2011 VA medical examination report, the examiner opined that the Veteran's current diagnoses of coronary artery disease and pulmonary embolism with pulmonary infection were not caused by or aggravated by any kind of in-service illness, to include left lung pneumonia.  The examiner noted that the Veteran was hospitalized in February 1966 after he complained of chest pain and an x-ray showed left lower lung pneumonia, which was subsequently treated.  The examiner indicated that there were no documented heart murmurs or complaints pertaining to the heart during service.  With respect to the claimed respiratory disorder, the examiner opined that pneumonia is an acute condition and it was treated properly during service and resolved.  In addition, the examiner reported that, per medical literature, there is no cause and effect relationship between acute pneumonia and pulmonary embolism and pulmonary infarction.  The examiner related that the Veteran developed a pulmonary embolism with pulmonary infarction in 2001 due to polycythemia.  The examiner also noted that the Veteran used to work in coal mines intermittently from 1971 to 1998.  The Board notes that, although the Veteran denied a history of black lung disease or pneumoconiosis during the VA examination, previous medical evidence in the claims file indicates otherwise.  Specifically, a private medical evaluation, dated in July 2005, indicated that the Veteran had occupational black lung disease in 1996 and black lung pneumoconiosis in 1997.  In addition, in an October 2007 VA treatment note, the Veteran reported that he had shortness of breath "probably from black lung."  

Further, in a July 1967 separation examination, the examining medical officer noted a normal clinical evaluation of the lungs, chest, and heart.  In an associated report of medical history, the Veteran denied having, or ever having a history of, asthma, shortness of breath, pain or pressure in the chest, chronic cough, and palpitation or pounding heart.  In addition, a July 1967 chest x-ray was normal.  As such, there is actually affirmative evidence showing that he did not have a heart or respiratory at the time of his separation from service.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the provider's knowledge and skill in analyzing the data, and the medical conclusion the provider reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims for service connection for heart and respiratory disorders.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a heart disorder, to include as secondary to radiation exposure, is denied.

Service connection for a lung disorder is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


